AO I 99A (Rev. 06/19) Order Setting Conditions of Release                                                 Page I of _   }_ _ Pages




                                        UNITED STATES DISTRICT COURT
                                                                                                      FILED IN OPEN COURT
                                                                      fo r the
                                                                                                     ON    7- ~ I - ~ B<U-1-
                                                        Eastern District of North Carolina                Petsr A. Moore Jr. Clerk
                                                                                                          US District Court '
                                                                                                          Eastam District of NC
                    United States of America                              )
                                   V.                                     )
         MAGDY MOHAMMED MUSAED ELAYAH                                     )       Case No. 2:20-CR-20-2BO
                                                                          )
                                                                          )
                               Defendant

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant' s release is subject to these conditions:

(!)   The defendant must not violate federal , state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sam ple if it is authorized by 34 U.S.C. § 40702.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in w riting before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.
      The defendant must appear at:
                                                                                             Place




      on
                                                                        Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.




                    Case 2:20-cr-00020-BO Document 12 Filed 07/31/20 Page 1 of 3
AO 199B (Rev. in ED/NC on 6/ 11/14) Additional Conditions ofRelease                                                                     Page   2.-,   of)   Pages

                                                   ADDITIONAL CONDITIONS OF RELEASE

       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

        (6)     The defendant is placed in the custody of:
                Person or organization
                Address (only if above is an organi=ation)
              City and state - - = - - - - - - - - - - - - - - - - - - - - - - --                                   Te l. No. _ __ _ _ _ _ _ _ _ _ _ __
who agrees to (a) supervise the defendant, (b) use every effort to assure the defe ndant' s appearance at all court proceedings, and (c) notify the court immed iate ly
if the defendant vio lates a condition of re lease or is no longer in the custodian's custody .

                                                                          Signed: _ __ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                        Custodian                                       Date
(X )     (7) The defendant must:
       ( X ) (a) submit to supervision by and report for supervision to the         United States Probation Office
                  telephone number       _ __ __ _ _ , no later than
       (    ) (b) continue or actively seek employment.
       (    ) (c)
       ( X ) (d)
       ( X ) (e)
       ( X ) (t)                                                                                            the Eastern District of North Carolina •

         X ) (g) avoid all contact, di rectly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                 including: co-defendant Bashar Ismail Ali

              ) (h) get medical or psychiatric treatment:

              ) (i) return to custody each _ _ __            at _ _ _ _ o'clock after being re leased at _ _ _ _ _ o ' clock fo r emp loyment, schooling,
                    or the following purposes:

           ) U) maintain residence at a residential reentry center, and abide by the conditions of that facility.
         X ) (k) not possess a firearm , destructive device, or other weapon.
           ) (I) not use alcohol (        ) at all (    ) excessively .
           ) (m) not use or unlawfu lly possess a narcotic drug or other co ntro lled substances defined in 2 1 U.S .C. § 802, unless prescribed by a lice nsed
                 medical practitioner.
           ) (n) submit to testing for a prohibited substance if required by the probation office or supervising officer. Testing may be used with random
                 freq uency and may include urine testing, the wearing of a sweat patch, and/or any form of pro hibited substance screening or testing.
                 The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited substance screening or testing.
             (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the probation office or
                 supervising officer.
           ) (p) participate in one of the following location restriction programs and comply with its requi rements as directed:
                 (     ) (i) C urfew. You are restricted to your residence every day (          ) from     _ _ _ _ _ to _ _ _ _ _ , or (                 ) as
                               approved by the probation office or supervising officer; or
                       ) (ii) Hom e Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                               substance abuse, or mental hea lth treatme nt; attorney visits; court appearances; court-ordered obligations; or other activities
                               approved in advance by the probation office or supervising officer; or
                       ) (iii) Home Incarce ration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                               court appearances or other activities specifically approved by the court.
           ) (q) submit to the following monitoring and comply with all of the program req uirements and instructions prov ided:
                 (     ) The defendant must pay (        ) all of the cost of the program (     ) a portion of the location monitoring cost as fo llows:




                     (    ) Rad io Frequency (RF) monito ring                          ) Voice Recognition
                     (    ) Global Positioning Satellite (GPS)                         ) Remote Alcohol Mon itoring
         (x    ) (r) report as soon as possible, to the probation office or supervising officer, every contact with law enforcement personne l,
                      including arrests, questioning, or traffic stops.
               ) (s) submit to warrantless searches of person, residence, property or vehicle by the probation office or supervising officer.




                         Case 2:20-cr-00020-BO Document 12 Filed 07/31/20 Page 2 of 3
AO 199C (Rev. in ED/NC on 6/11 / 14) Advice of Penalties                                                         Page                    Pages

                                             ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SA CTIO S:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both .
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim , or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed . If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than IO years, or both ;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both ;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both ;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both .
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted .

                                                      Acknowledgment of the Defendant

      I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
ofrelease, to appear as directed, and surrender to serve any sentence imposed . I am aware of the penalties and sanctions set forth above.




                                                                                          Defendant 's Signature


                                                                         ~~h.i~h , NC-.
                                                                                               City and State



                                                  Directions to the United States Marshal

( N- The defendant is ORDERED released after processing.
     ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
       has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
       the appropriate judge at the time and place specified.


         ,l
Date: - - - - - - - - - -- -
                                                                                        Judicial Officer 's Signature

                                                                         J ~ ; '--.               ~-t->
                                                                                           Printed name and title




                      DI STRIB UTION     COU RT      DEFEN DANT   PROBATION OFF ICE       U.S. ATTO RNEY            U.S. MA RSHAL




                    Case 2:20-cr-00020-BO Document 12 Filed 07/31/20 Page 3 of 3
